Appeal from the District Court of the United States for the Southern District of New York.

Per Curiam:

The motion of the appellees to affirm is granted and the order denying an interlocutory injunction is affirmed. (1) Alabama v. United States, 279 U. S. 229, 231; United Gas Co. v. Public Service Comm’n, 278 U. S. 322, 326; National Accounting Co. v. Dorman, 295 U. S. 718. (2) Mutual Film Corp. v. Ohio Industrial Comm’n, 236 U. S. 230, 240, 241; Mutual Film Corp. v. Kansas, 236 U. S. 248, 258.